Citation Nr: 0710497	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating, greater 
than 50 percent, for post-traumatic stress disorder (PTSD) 
with dysthymic reaction.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  Additional 
development is necessary in order to fulfill the VA's duty to 
assist set forth at 38 C.F.R. § 3.159 (2006).  Moreover, the 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The veteran seeks a higher rating for PTSD and also contends 
that his service-connected disabilities combine to render him 
unemployable.  Since his most recent VA examination for PTSD 
in April 2004, the veteran has been seen at VA for management 
of his PTSD symptoms.  The attending psychiatrist, who has 
treated the veteran for some time, noted in April 2004, that 
the veteran was experiencing increased suspiciousness, 
irritability and isolation, along with some fleeting suicidal 
thoughts which had not been previously noted.  The veteran 
continued to have a diagnosis of chronic PTSD and dysthymia 
while compliant with medication.  In August 2004 the examiner 
observed that the veteran recently began presenting to his 
appointments by waiting in the hall with his arms crossed in 
a "tough" stance.  His last psychiatric visit was in 
February 2005.  Medication and supportive treatment were 
reportedly scheduled to continue.  

As to the claim for TDIU, the Board notes that the veteran is 
service connected for PTSD with dysthymic reaction, residuals 
of prostate cancer, and erectile dysfunction, with a combined 
rating of 60 percent.  The veteran has not been examined to 
determine the affects of all of his service-connected 
disabilities on his employability in relation to this claim.  
VA treatment records dated in June 2003 and April 2004 
reflect ongoing problems with incontinence and indicate that 
the veteran is treating for this at a private facility.  

The Board must determine the current level of impairment 
presented by PTSD and the other service-connected 
disabilities.  Therefore, the RO should schedule the veteran 
for appropriate examinations to obtain the current medical 
findings.  Additionally, private records identified in the 
record and updated VA treatment records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken 
to ensure that the updated records are 
obtained from the Richmond, Virginia, VA 
Medical Center for any treatment for 
PTSD, residuals of prostate cancer or 
erectile dysfunction during the period of 
February 2005 to the present.  All 
hospital summaries, complete clinical 
records, outpatient treatment records, 
and records from any PTSD group 
counseling attended by the veteran should 
be obtained.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for residuals of 
prostate cancer and erectile dysfunction 
since May 2003.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review by the examining psychiatrist or 
psychologist.  A notation to the effect 
that this record review took place should 
be included in the report.

The examiner should report in detail the 
symptomatology associated with PTSD as 
demonstrated on examination.  The 
examiner should also provide a complete 
multi-axial diagnosis that includes a 
global assessment of functioning (GAF) 
score with explanation and an opinion as 
to the extent of occupational impairment 
due solely to his PTSD.  The psychiatrist 
is to indicate which of the following, 
(a), (b), or (c) best describes the 
veteran's impairment:

(a) Total occupational and social 
impairment, due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long- term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

The opinions provided should be based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of his 
residuals of prostate cancer and erectile 
dysfunction.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available for review by the 
physician.  A notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should report in detail the 
symptomatology associated with these 
service-connected disabilities as 
demonstrated on examination.  The 
examiner is asked to offer an opinion as 
to the extent of occupational impairment 
due to these disorders.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims. 

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



